DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received January 13, 2022 has been entered. Claim 9 has been amended to clarify the claim language. The Title of the Application has been amended. Support for the Amendment is provided in the Applicant’s originally filed claims.
Response to Arguments
	The Applicant’s arguments and remarks received January 13, 2022 traversing the October 14, 2021 Non-Final Rejection have been fully considered. It is respectfully submitted that the arguments are not persuasive and the rejections are maintained.
Title
	The objection to the Specification for lack of a descriptive Title has been withdrawn in view of the Amendment.
35 U.S.C. 112
	The Applicant’s amendment overcomes the 35 U.S.C. 112 rejection of Claim 9 as being indefinite. The rejection is accordingly withdrawn.
35 U.S.C. 103
	The Applicant contends that the 35 U.S.C. 103 rejection of Claims 1-6, 8-11, 13, and 15 as being unpatentable over US2013/0108897 to Christian et al. (“CHRISTIAN”) is in error and should be withdrawn. To support this argument the Applicant contends that CHRISTIAN is silent regarding claimed features of at least one heat-spreader element disposed partially or entirely inside the protective housing and configured to receive heat from an external heat source at a desired heating temperature Th to heat up the battery to a desired temperature Tc for battery charging. Remarks at 7.
	The Applicant disputes the Office’s interpretation of CHRISTIAN applied in the Non-Final Rejection, asserting that CHRISTIAN’s cooling plates 120 and heat sink 200 are used to cool the battery and the heat sink 200 is not an external heat source. Remarks at 8.  
	It is respectfully submitted that the Applicant’s argument is not persuasive. While the Applicant contends CHRISTIAN cools the battery and thus teaches away from heating the battery as claimed, this argument is not persuasive because the structure of CHRISTIAN is equivalent to that claimed and is accordingly fully capable of functioning as claimed. 
	The heat exchange member 120 of CHRISTIAN is “configured to received heat from an external heat source at a desired heating temperature Th to heat up the battery to a desired temperature Tc for battery charging” as required by Claim 1. 
	The remaining arguments presented by the Applicant rely upon those arguments addressed above and accordingly are similarly not persuasive. 
	The 35 U.S.C. 103 rejections asserted in the Non-Final Rejection are maintained herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0108897 to Christian et al.

	Regarding Claim 1, CHRISTIAN discloses rechargeable battery (abstract, Fig. 2) comprising an anode, a cathode, an electrolyte disposed between the anode and the cathode (cells 110), a protective housing that at least partially encloses the anode, the cathode and the electrolyte (as shown by Fig. 1, battery module 100 in electric vehicle 1), at least one heat-spreader element (Fig. 2, cooling plates 120) disposed partially or entirely inside the protective housing (Fig. 2, [0023], cooling plates 120 interspersed among numerous battery cells 110) and configured to receive heat from an external heat source (Fig. 2, heat sink/source 200 coupled with tab 126 of cooling plate 120) at a desired heating temperature T- to heat up the battery to a desired temperature Tc for battery charging (the structure and configuration of CHRISTIAN is fully capable of functioning as claimed). 
	CHRISTIAN is silent with respect to the cells 110 comprising a cathode, an electrolyte disposed between the anode and the cathode (cells 110) however CHRISTIAN teaches that the invention applies to lithium-ion and related batteries (background section [0002]) and an electrolyte disposed between an anode and cathode is a configuration that is ubiquitous to lithium ion battery cells and the Office takes official notice of this well-known fact. Accordingly, while it is the Office’s position that this configuration is implicit to the teachings of CHRISTIAN, in the alternative, it would have been obvious to one of ordinary skill in the art to have utilized a lithium-ion battery cell comprising the configuration of an anode, electrolyte, and cathode arranged in this order as the battery cells of CHRISTIAN. The motivation for doing so would have been to use a lithium-ion battery cell arrangement well-known in the art to be suitable for lithium-ion batteries used for electric vehicles and other battery applications.

    PNG
    media_image1.png
    535
    566
    media_image1.png
    Greyscale

Figure 2 of CHRISTIAN illustrating graphene heat exchange member 120
	Similarly, the protective housing of CHRISTIAN is implicitly disclosed because a battery module, such as module 100 of Fig. 1 disposed within an electric vehicle, routinely comprises a protective housing that at least partially encloses the battery cells of the module and this is well-known in the art. Accordingly, the protective housing enclosing the battery module (which as depicted by Fig. 1 could include the vehicle body itself) inherently comprises a protective housing. Alternatively, the Office takes official notice to the fact that it is well-known in the art that battery modules comprise a protective housing covering at least part of the battery cell anode, cathode, and electrolyte and one of ordinary skill in the art would have found it obvious to provide a protective housing as claimed to the battery module 100 of CHRISTIAN in order to enclose the cells, protect them from the internal environment of the electric vehicle of Fig. 1, provide impact protection, and to facilitate assembly as is routine and well-known in the art.
	Regarding Claim 2, CHRISTIAN further discloses the rechargeable battery of claim 1, wherein the heat-spreader element does not receive an electrical current from an external circuit to generate heat for resistance heating of the battery ([0023] teaches thermal communication with heat sink/source 200 is through thermal pathway 126 and in-plane high thermal conductivity of graphene sheets 124).  
	Regarding Claim 3, CHRISTIAN further discloses the rechargeable battery of claim 1, further comprising at least a temperature sensor for measuring an internal temperature of the battery (Fig. 4A, thermistor 140 temperature sensor 124A).  
	Regarding Claim 4, CHRISTIAN further discloses the rechargeable battery of claim 1, wherein the heat-spreader element acts as a temperature sensor for measuring an internal temperature of the battery (CHRISTIAN heat-spreader element is structured and configured as claimed and accordingly is fully capable of functioning as claimed).  
	Regarding Claim 5, CHRISTIAN further discloses the rechargeable battery of claim 1, wherein said heat-spreader element comprises a high thermal conductivity material having a thermal conductivity no less than 10 W/mK (graphene sheet 124 comprises a thermal conductivity within the claimed range as evidence by the Applicant’s instant Specification p. 6 and p. 18; also see CHRISTIAN para. [0007]-[0011] graphene 10 W/m-K through plane conductivity and 1400 W/m-K in-plane conductivity).  
	Regarding Claim 6, CHRISTIAN further discloses the rechargeable battery of claim 1, wherein said heat-spreader element comprises a material selected from a graphene film (as discussed above, see also Fig. 2, Fig. 4A, graphene film 124).
	Regarding Claim 8, CHRISTIAN further discloses the rechargeable battery of claim 1, wherein the heat-spreader element has a heat- spreading area at least 50% of a surface area of the anode or cathode (as shown by Fig. 2 where the graphene sheet comprises a primary surface area approximately equal to that of the battery cell).  
	Regarding Claim 9, CHRISTIAN further discloses the rechargeable battery of claim 1, wherein the heat-spreader element is flat and has a heat-spreading area (as shown by Fig. 2 including the entire face of the graphene sheets) having a length-to-thickness ratio greater than 10 (as illustrated by Fig. 2-3).
	CHRISTIAN does not expressly state a length to thickness ratio however Figures 2-3 depict a length to thickness ratio greater than 10.
	Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHRISTIAN to comprise a length to thickness ratio greater than 10 in order to use a length to thickness ratio that provides suitable heat transfer properties within a workable range in order to make and use the invention of CHRISTIAN. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Regarding Claim 10, CHRISTIAN further discloses the rechargeable battery of claim 1, wherein the heat-spreader element is in a heat- spreading relation to the anode or the cathode and provides heat thereto before or during 2Docket ID - FastCharge7charging of the battery because the graphene sheets of CHRISTIAN are in direct thermal contact with the cells of CHRISTIAN.  
	Regarding Claim 11, CHRISTIAN further discloses the rechargeable battery of claim 1, and is silent with respect to the specific thickness of the heat-spreader element, and wherein the heat-spreader element has a thickness from about 0.5 m to about 1 mm.  
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have selected a thickness of the heat-spreader element to comprise a thickness of 0.5 mm to 1 mm. The motivation for doing so would have been to select a thickness suitable for use, within a workable range, as the heat transfer member of CHRISTIAN. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Regarding Claim 13, CHRISTIAN further discloses the rechargeable battery of claim 1, wherein the battery has an anode terminal and a cathode terminal (Fig. 2, terminals 114) for operating the battery and the heat-spreader element is in thermal contact with the anode terminal or the cathode terminal wherein the anode terminal or the cathode terminal is configured to receive heat from the outside heat source (as shown by Fig. 2) because the heat transfer members are in thermal contact with the entire battery cell 110 and module 100.  
	Regarding Claim 15, CHRISTIAN further discloses the rechargeable battery of claim 1, wherein the battery is a lithium-ion battery (background [0001]-[0002] teaches the invention is for lithium-ion and related batteries).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CHRISTIAN in view of US2015/0072191 to Lee et al.

	Regarding Claim 12, CHRISTIAN further discloses the rechargeable battery of claim 1, wherein the heat-spreader element has a tab (Fig. 2 tab 126).
	CHRISTIAN is silent with respect to the tab being protruded outside of the protective housing.
	LEE discloses a heat-transfer element comprising a tab that is protruded outside of the protective housing (Fig. 3, tab 181 protruding out of protective case 150) in order to thermally transfer heat to and from the battery cells and the heat source/sink outside of the battery including improving heat dissipation efficiency by permitting dissipation through the battery case ([0029]-[0034]).
	CHRISTIAN does expressly state “wherein said tab is configured to controllably make thermal contact with the external heat source and get disconnected with the external heat source when a battery temperature reaches the desired temperature Tc” as claimed. However, it is noted that (1) the claimed heat source is not a structural limitation of the claimed invention, and (2) the Applicant’s disclosure demonstrates the claimed configuration wherein the heat source is controllably moved into and out of thermal contact with the external tab of the heat source as shown by the double headed arrow of Figure 4.
	Accordingly, CHRISTIAN inherently discloses wherein said tab is configured to controllably make thermal contact with the external heat source and get disconnected with the external heat source when a battery temperature reaches the desired temperature Tc as claimed because the tab of CHRISTIAN (as taught by CHRISTIAN or as modified above in view of LEE) is fully capable of being selectively brought into thermal contact with an external heat source in order to control the battery to reach a desired temperature Tc as claimed. For example, an external heat source can be moved into and out of thermal contact with the tab as shown by the Applicant’s Figure 4. 
	Regarding Claim 14, CHRISTIAN discloses the rechargeable battery of claim 1, and modifying CHRISTIAN in view of LEE results in the claimed invention wherein the heat-spreader element is in thermal contact with the protective housing because the tab 126 contacts the housing in order to improve thermal dissipation.  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CHRISTIAN in view of U.S. Patent No. 7,071,258 to Jang et al.

	Regarding Claim 7, CHRISTIAN discloses the rechargeable battery of claim 6, however does not disclose wherein said graphene film contains a graphene selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof.  
	JANG discloses high thermal conductivity graphene types including wherein said graphene film contains a graphene selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof (col. 2, lines 40-60; col. 3, lines 1-33) and these materials offer high thermal conductivity (col 2 lines 40-60) and cost effective (type of graphene col. 8 lines 1-25).  
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified CHRISTIAN to comprise the types of graphene claimed, such as the pristine graphene, graphene oxide, reduced graphene oxide, or chemically functionalized graphene. The motivation for doing so would have been to use graphene type materials known in the art to provide high conductivity as taught by LEE. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729